The petitioner was found guilty as charged in the indictment. The presumption is that the proof showed that the petitioner had in his possession eighteen birds, as charged, since if he had had a lesser number it was competent for the jury to have found him guilty to that extent, and not guilty as to the residue. So far as appears, the petitioner did not ask for a special finding by the jury, as he might have done if there had been any controversy as to the number. 1 Bish. Cr. Pr. §§ 833-835; Whar. Cr. Pl.  Pr. § 742.
The fine of twenty dollars for each bird is not so clearly excessive that we can declare it to be a violation of Const. R.I. Art. 1, § 8. Cooley Const. Lim. 6 ed. 401, 402, and cases cited. *Page 15 
An order may be entered remanding the petitioner to the custody of the officer.